                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

GLORIA POWERS,                  :
                                :
     Plaintiff,                 :
                                :
     v.                         :      CASE NO.   3:18cv1604(RNC)
                                :
COLONIAL TOYOTA, INC., also     :
known as COLONIAL MOTORS, INC., :
                                :
     Defendant.                 :


                    RULING ON PENDING MOTIONS

     The plaintiff, Gloria Powers, alleges that the defendant,

Colonial Toyota, subjected her to a hostile work environment on

the basis of sex, age, and disability and retaliated against her

in violation of federal and state law.   Pending before the court

are the defendant's motion to compel (doc. #42), the plaintiff's

second motion to compel (doc. #44), and the parties' joint motion

to modify the scheduling order (doc. #54).    The court heard oral

argument on July 17, 2019 and rules as follows:

     1.   The defendant's motion to compel the plaintiff's medical

and mental health records (doc. #42) is denied without prejudice.

During oral argument, plaintiff's counsel stated that she intends

to amend the complaint so as to eliminate issues at the heart of

this discovery dispute.    By no later than July 18, 2019, the

plaintiff shall send defense counsel a copy of the proposed amended

complaint and a statement detailing the evidence of her medical
condition and psychological state that she intends to offer at

trial.

      2.    The plaintiff's motion to compel (doc. #44) is denied

without prejudice.1        During oral argument, defense counsel agreed

to run a search using the terms set forth in the plaintiff's

Production Request 2.2        He then will review the "hits," produce

relevant responsive documents, and describe to plaintiff's counsel

any responsive documents that are withheld.             See Fed. R. Civ. P.

34.

      As to the issues raised in both motions to compel, counsel

shall meet and confer in a good faith effort to resolve any

remaining disputes.        In the event that they are unable to reach an

agreement and judicial intervention is necessary, new motions to

compel may be filed by no later than August 12, 2019.

      3.    The parties' joint motion to modify the scheduling order

(doc. #54) is granted in part and denied in part as follows.

During oral argument, counsel jointly requested an extension of

the discovery deadline until the end of November 2019.3                  That

request    is   granted.      All   discovery   shall   be   completed   (not




      1Productionrequest 2 is the sole discovery request at issue
in the plaintiff's motion. The parties represent that they have
resolved production request 4.
     2The plaintiff withdrew terms g and r and y and narrowed the

time frame to January 1, 2014 through March 15, 2018.
     3In the motion to extend, the parties requested an extension

of the discovery deadline to October 31, 2019. (Doc. #54.) During
oral argument, counsel revised their request.
                                2
propounded) by November 29, 2019.          Any request for a prefiling

conference must be made by October 17, 2019.

     4.     Rule 16 of the District of Connecticut's local civil

rules contemplates that the court will schedule a settlement

conference. See Local Rule 16(c). Settlement is the most frequent

disposition of civil cases.        "[C]ivil litigation rarely results in

a trial.    The vast majority of cases are resolved by settlement .

. . ." Cyberscan Tech., Inc. v. Sema Ltd., No. 06 CIV.526(GEL),

2006 WL 3690651, at *11 (S.D.N.Y. Dec. 13, 2006).             The compromise

and settlement of lawsuits is important because it saves litigants

time and money and conserves judicial resources. The parties shall

confer with their clients and one another and by August 30, 2019

shall submit to chambers a joint statement indicating when a

settlement conference is most likely to be productive.

     SO    ORDERED   this   19th    day   of   July,   2019   at   Hartford,

Connecticut.

                                    ____________/s/_______________
                                    Donna F. Martinez
                                    United States Magistrate Judge




                                      3
